Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

            The preliminary amendment filed on 12/2/2020 has been entered.

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0076], line 5, “,” should be deleted.  
(2) In paragraph [0085], line 4, “sames” should read --same--.
(3) In paragraph [0090], lines 5-7 do not agree with Fig.6.  As shown in the figure, the cutting element 25 is NOT closest to guard bar 20.  Moreover, reference numeral “20” is a cap NOT a guard bar.  The guard is shown as “15” (see Fig.1 and paragraph [0047] of the specification).  
Appropriate correction is required.

Claim Objection 
Claims 10, 14, 15 and 19 are objected to because of the following informalities:  
(1) In claim 10, line 4, after “displacement”, --,-- should be added.
(2) In claims 14 and 15, line 3, “,” should be deleted.  
Appropriate correction is required.
Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 1, line 3, “a support” is vague as it is unclear what “a support” is.  As shown in Fig.1 and described in paragraph [0048], lines 6-7 of the specification, the blades 25 are mounted within the housing 10.  It is suggested “a support” be changed to --the housing--.
          (2) In claim 3, line 3, “resilient members” is vague and indefinite.  Is it in addition to “a plurality of resilient members” cited at line 4 of claim 1?
          (3) In claims 4, 5, 10 and 12, “a first resilient member” and “a second resilient member” are vague.  Art they in addition to “a plurality of resilient members” cited at line 4 of claim 1?  
          (4) In claim 6, line 2, “a third resilient member” is vague.  Is it in addition to “a plurality of resilient members” cited at line 4 of claim 1?
          (5) In claim 8, line 2, “handle connection point” is misleading.  As shown in Fig.3, area designated as “40” is NOT a handle connection point but a handle connection area.  
          (6) In claim 8, lines 2-3, “a handle connection point at which a handle for the shaving cartridge is attached” is confusing because it is not clear if a handle and the shaving cartridge are parts of the claimed razor head.     
          (7) In claim 8, “the shaving cartridge”, “the guard bar” and “the cap” have no antecedent basis.
          (8) In claim 9, line 2, “the resilient members” has no clear antecedent basis.  It is suggested “the resilient members … comprise cantilevered springs”, at lines 2-3, be changed to --each resilient member … comprises a cantilevered spring--.  
          (9) In claim 9, line 3, “corresponding cutting means” has no clear antecedent basis.  
          (10) In claim 10, line 7, “each respective resilient member” is indefinite.  Does it include a plurality of resilient members cited in claim 1?
          (11) In claim 11, line 2, “a housing” is vague and indefinite.  Is it in addition to the one cited at line 2 of claim 1?
          (12) In claim 11, line 3, “the cap” and “the guard bar” have no antecedent basis.
          (13) In claim 13, line 2, “a first resilient member” is vague.  Is it in addition to “a plurality of resilient members” of claim 1? 
          (14) In claim 17, lines 5-6, “softer resilient members” and “harder resilient members” are vague.  Are they in addition to the resilient members previously cited?                  
          (15) In claim 17, it is not understood what it is meant by “by assembly of first and second parts, where the first part forms softer resilient members and the second part forms harder resilient members.
          (16) In claim 18, line 8, “the others” (both occurrences) is unclear and should read --the others of the plurality of cantilever springs--.
          (17) In claim 18, line 9, “at least one cantilever spring” is vague.  Is it in addition to a plurality of cantilever springs cited at lines 3-4 of the claim?  It is suggested the phrase be changed to --at least one of the cantilever springs--. 
          (18) In claim 19, line 2, “the resilient members” is vague.  Does it refer to “a plurality of resilient members”, “a first resilient member”, “a second resilient member” or all of the above? 

Claim Rejection - 35 U.S.C. 102(a)(1)
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 1, 2, 4-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Washington et al. (U.S. Patent Application Publication No. 2016/0279817, hereinafter Washington”).
          Regarding claim 1, Washington discloses a razor head (10) for shaving, comprising        
          a housing (12, see Fig.1) comprising: 
          a plurality of blades (24,26,28,30) movably mounted within the housing (12); and 
          a plurality of resilient members (120,122, see Fig.6 and paragraph [0032], lines 1-4), wherein 
          each blade of the plurality of blades (24,26,28,30) is biased toward a shaving plane, at least in part, by at least one of the plurality of resilient members (120,122, paragraph [0032], lines 20-23), and wherein 
           one or more blades of the plurality of blades (24,26,28,30) is biased toward the shaving plane with a first force that is greater than a second force biasing another blade of the plurality of plurality of blades (24,26,28,30) toward the shaving plane (see paragraph [0033], lines 1-10).
         Regarding claim 2, Washington shows one or more of the plurality of resilient members (120,122) having a stiffness different than that of another one of the plurality of resilient members (120,122, see paragraph [0033], lines 10-12).
          Regarding claim 4, Washington shows a first stiffness of a first resilient member located nearest a guard bar (14) of the razor head (10) being lower than a second stiffness of a second resilient member located nearest to a cap (18) of the razor head (10, see paragraph [0033], lines 1-10). 
         Regarding claim 5, Washington shows a first stiffness of a first resilient member located nearest a guard bar (14) of the razor head (10) being higher than a second stiffness of a second resilient member located nearest to a cap (18) of the razor head (10, see paragraph [0033], lines 12-14). 
          Regarding claim 6, Washington shows a third resilient member positioned between the first resilient member and the second resilient member having a third stiffness which is different as compared to the first stiffness and the second stiffness (see paragraph [0033], lines 3-6). 
           Regarding claim 7, Washington’s plurality of blades (24,26,28,30) comprises at least two blades (24,26,28,30).
            Regarding claim 11, Washington’s plurality of resilient members (120,122) and the housing (12) comprising the cap (18) and the guard bar (14) of the razor head (10) are unitarily molded (see paragraph [0019], lines 12-13; paragraph [0020], line 1; paragraph [0023], lines 15-16).   
3.       Claims 1, 2, 4, 6, 7, 9, 12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilder et al. (U.S. Patent No. 6,295,745, hereinafter “Gilder”).
          Regarding claim 1, Gilder discloses a razor head (see Fig.11) for shaving, comprising        
          a housing (see column 5, line 52) comprising: 
          a plurality of blades (see column 5, line 45) movably mounted within the housing; and 
          a plurality of resilient members (144, see column 5, lines 47, 52 and 55), wherein 
          each blade (148) of the plurality of blades (see column 5, line 45) is biased toward a shaving plane, at least in part, by at least one of the plurality of resilient members (144, see column 5, lines 47-49 and 52-54), and wherein 
           one (148) or more blades of the plurality of blades (see column 5, line 45) is biased toward the shaving plane with a first force that is greater than a second force biasing another blade (148) of the plurality of plurality of blades (see column 5, line 45) toward the shaving plane (see column 5, line 66 to column 6, line 2).
         Regarding claim 2, Gilder shows one or more of the plurality of resilient members (144) having a stiffness different than that of another one of the plurality of resilient members (144, see column 5, line 66 to column 6, line 2).
          Regarding claim 4, Gilder shows a first stiffness of a first resilient member located nearest a guard bar of the razor head being lower than a second stiffness of a second resilient member located nearest to a cap of the razor head (see column 6, lines 18-22). 
         Regarding claim 6, Gilder shows a third resilient member positioned between the first resilient member and the second resilient member having a third stiffness which is different as compared to the first stiffness and the second stiffness (see column 6, lines 18-22). 
           Regarding claim 7, Gilder’s plurality of blades (see column 5, line 45) comprises at least two blades.
            Regarding claim 9, Gilder’s resilient members (44) of the plurality of resilient members (144) comprise cantilevered springs (see column 5, lines 56-57) having a proximal end and a distal end, the distal end maintaining contact with its corresponding blade (148, see Fig.11) to cause the biasing. 
         Regarding claim 12, a first cross sectional area of a first resilient member (144) taken along a plane perpendicular to the longitudinal axis of the razor head and the shaving plane, differs from a second cross sectional area of a second resilient member (144) taken along the same plane (see column 5, line 67 to column 6, line 4 and column 6, lines 18-22). 

           Regarding claim 18, Gilder discloses a razor head (see Fig.11) for shaving, comprising: 
           a housing (see column 5, line 52) comprising: 
          a plurality of blades (see column 5, line 45) movably mounted within the housing by a plurality of cantilever springs (144, column 5, lines 47, 52, and 55-57), wherein 
           each blade (148) of the plurality of blades (see column 5, line 45) is biased toward a shaving plane, at least in part, by at least one of the plurality of cantilever springs (144, see column 5, lines 47-49 and 52-54), and wherein 
           at least one of the plurality of cantilever springs (144) is made as a softer spring than the others of the plurality of cantilever spring (144) and/or at least one of the plurality of cantilever spring (144) is made stiffer than the others such that one or more blades of the plurality of blades (148) is biased towards the shaving plane with a first force that is greater than a second force biasing another blade of the plurality of blades (148) toward the shaving plane (see column 5, line 66 to column 6, line 2). 

Claim Rejection - 35 U.S.C. 103
1.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gilder et al. (U.S. Patent No. 6,295,734, hereinafter “Gilder”) in view of Motta et al. (U.S. Patent No. 5,313,706, hereinafter “Motta”).
          Regarding claim 3, Gilder’s razor head as set forth shows all the claimed structure except each blade (148) of Gilder is supported by a pair of resilient members (144, see column 5, lines 47-49, and 52-54).
           Motta shows a razor head (10) comprising a first pair of resilient members (118) and a second pair of resilient members (119, see Fig.4), wherein one (50) of a plurality of blades (40,50) of the razor head (10) is supported by the first pair of resilient members (118), and the other (40) of the plurality blades (40,50) is supported by the first pair of resilient members (118) and the second pair of resilient members (119).  
          Thus, it would have been obvious to one skilled in the art to modify Gilder by having one of the blades supported by a greater number of resilient members (144) than another of the blades for providing additional biasing force to the one blade as taught by Motta.
3.       Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gilder et al. (U.S. Patent No. 6,295,734, hereinafter “Gilder”) in view of CA 2 300 254.
          Regarding claim 8, Gilder’s razor head as set forth shows all the claimed structure, and further Gilder teaches having the razor head connectable to a razor handle (see column 1, lines 7-10).  However, Gilder does not explicitly mention the connection between the razor head and the handle being such that a handle connection point of the razor head being between the guard and the cap. 
          CA ‘254 shows three different options for a cartridge-handle arrangement, namely a rearward biased cartridge arrangement (see page 17, line 18), a forward biased arrangement (see page 18, line 3), and a center biased arrangement (see page 18, line 3). 
          In view of the teaching of CA ‘254, one skilled in the art who prefers a center biased arrangement would have known to have Gilder’s handle connection point of the razor head arranged between the guard and the cap to allow the razor head to pivot to its center position when attached to the razor handle and not in use.  
          In Gilder as modified, each of the plurality of resilient members located between the guard bar and the handle connection point has a stiffness lower than a stiffness of each of the plurality of resilient members positioned between the handle connection point and the cap (referring to column 6, lines 18-22).
4.       Claims 10, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilder et al. (U.S. Patent No. 6,295,734, hereinafter “Gilder”)
          Regarding claim 10, Gilder’s razor head as set forth shows all the claimed structure, and further Gilder teaches a spring force of a first resilient member (144) is different from a spring force of a second resilient member (144, see column 5, line 67 to column 6, line 2 and column 6, lines 18-22), but Gilder does not explicitly mention the range for the spring force of the first resilient member and the range for the spring force of the second resilient member being in the ranges of 10-15 grams and 25-35 grams, respectively, at 0.5 mm of displacement measured from a free, unstressed position of a distal end thereof.    
         However, the general concept of having a progressive force pattern during shaving for reducing skin irritation is clearly taught by Gilder.  Therefore, to select different spring forces (by using different spring constant, i.e. changing length/thickness thereof, see column 6, lines 1-4), including the claimed ranges, for Gilder’s resilient members (144) would have been obvious to one skilled in the art so long as it achieves a progressive force pattern during shaving for improving shaving comfort. 
          Regarding claims 13 and 20, Gilder’s razor head as set forth shows all the claimed structure, and Gilder further teaches a spring force of a first resilient member (144) can be modified by changing its geometry (i.e. by changing length/thickness thereof, see column 6, lines 1-4).  Thus, it would have been obvious to one of ordinary skill in the art to modify the cross-sectional geometry of Gilder’s first resilient member (144), including the claimed varied/decreasing cross sectional area along a longitudinal axis of the razor head, so long as it results in changing of spring constant for the first resilient member.   
           Regarding claims 14-16, Gilder’s razor head as set forth shows all the claimed structure, and Gilder further teaches the spring forces of the resilient members (144) can be modified by changing the geometry thereof (i.e. by changing length/thickness, see column 6, lines 1-4).  The general concept of having a progressive force pattern during shaving for reducing skin irritation is clearly taught by Gilder.  Therefore, to select different spring forces (by using different spring constant, i.e. changing length/thickness thereof, see column 6, lines 1-4) for Gilder’s resilient members (144), including modifying thicknesses as required by claims 14-16, would have been obvious to one skilled in the art so long as it achieves a progressive force pattern during shaving for improving shaving comfort. 
          Regarding claim 19, Gilder’s razor head as modified shows all the claimed limitations, and further each of Gilder’s resilient members (144) has a modulus of elasticity (see column 5, lines 59-61) but Gilder fails to mention the modulus of elasticity ranging between 1500 and 3000 MPa.  However, it would have been obvious to one skilled in the art to further modify Gilder by selecting a proper range, including the claimed 1500 MPa to 3000 MPa, for the modulus of elasticity of the resilient members (144) so long as it results in a desirable elasticity for the resilient members to provide a biasing force.   
         
Indication of Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724